DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 27, 30-32, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  U.S. Pub. No. 2017/0244878 to Wang et al. (“Wang”).
 	Regarding claim 21, Wang teaches a camera module, characterized by comprising: 
an optical lens (optical lenses, reference number 10, see Figure 2A); 
a filter chip (reference number 40, light filter); and 
a molded photosensitive assembly including a main body (the main body is seen in Figure 3A), a photosensitive chip (reference number 21 photosensitive unit), and a circuit board electrically connected with the photosensitive chip (reference number 22, circuit board connected to chip 21), wherein the main body is integrally molded on the circuit board (paragraph [0211] teaches the circuit board is coupled to the mold sealer to form an integrate body), and includes a container body and a lower body extended integrally from an inner side of the container body, and there is a certain height difference between the container body and the lower body, and the filter chip is provided on the lower body, and a part of the optical lens is provided on the container body (with reference to Figure 3A, the lower body is the body that holds the filter 40 and imaging chip, and the container body is the portion of the body on the outer periphery; in Figure 5A the container body supports the optical lens unit 30); 
wires connected with the circuit board and provided at at least one side of the photosensitive chip and embedded by the lower body (Figure 3A shows the wires connected with the circuit board and paragraph [0234] teaches reference number 22031 wires electrically connected to the connecting circuit of the circuit board 22 and is set at the mold sealer 2201, embedded within the lower body); 
a plurality of electronic components including at least one low component, wherein at least a part of the low component is embedded by the lower body, and the wires and the low component are at different side of the photosensitive chip respectively (reference number 26, electronic element, Figure 3A shows the wires 22031 and the electronic elements 26 are on different sides of the photosensitive chip).
 	Regarding claim 22, Wang teaches the camera module according to claim 21, wherein the container body has a higher top surface, and the lower body has a lower top surface, and the higher top surface of the container body is higher than the lower top surface of the lower body (with reference to Figure 5A, the container body higher top surface is approximately at reference number 22014 and the lower body top surface is below it at the surface that supports the filter 40).
	Regarding claim 27, Wang teaches the camera module according to claim 21, wherein the filter chip comprises a filtering portion for transmitting imaging light to the photosensitive chip and a peripheral portion supported on the lower body of the molded photosensitive assembly (the filter 40 is supported at the peripheral portion on the lower body as seen in Figure 5B).
 	Regarding claim 30, Wang teaches the camera module according to claim 27, wherein the filtering portion has an in-light surface and an out-light surface, wherein the in-light surface is facing to the optical lens and the out-light surface is facing to the photosensitive chip (the filter 40 receives incoming light from the lens and transmits the light out to the photosensitive chip).
	Regarding claim 31, Wang teaches the camera module according to claim 30, wherein the peripheral portion has a peripheral top surface, a peripheral side surface and a peripheral bottom surface, wherein the peripheral top surface is a same surface with the in-light surface and the peripheral bottom surface is a same surface with the out light surface (see Figure 2B showing the in-light surface at the top of reference number 40 and the out-light surface at the bottom of reference number 40).
Regarding claim 32, Wang teaches the camera module according to claim 31, wherein the higher body has a higher top surface supporting the optical lens thereon and a higher side surface inwardly to form a supporting cavity, wherein the lower body has a lower top surface supporting the filter chip thereon and a lower side surface to form the supporting cavity inwardly, wherein the higher side surface and the lower top surface are shaped to define a groove to receive the filter chip therein (see Figure 2B showing the higher top surface which supports reference number 30 the optical lens, and the side surface forms a cavity which faces the sides of the filter 40 and the filter is supported by lower top surface).
Claim 40 is rejected similarly to claim 21. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26, 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
 	Regarding claims 23-24, 33-39 ,Wang teaches the camera module according to claim 21, however Wang is silent regarding specific numerical measurement of certain dimensions and is thus silent on: a height of the lower component is less than 0.3 mm, electronic components includes at least one high component of which a height is larger than or equal to 0.3 mm, a distance between the peripheral side surface and the higher side surface is equal to or greater than 0.15 mm, a height between the higher top surface and the lower top surface is greater than 0.1 mm, a length of the lower top surface, from the higher side surface to the lower side surface, is equal to or greater than 0.4 mm, the higher body and the lower body are shaped as an approximated square with rounded corners which an inradius of an inscribed circle of the corners is equal to or greater than 0.3 mm, a width between the peripheral bottom surface and the lower top surface of the lower body has a maximum which equals to a width of the peripheral portion which is equal to or greater than 0.25 mm, according to claim 32, wherein a height of the higher body is equal to or greater than 0.5 mm, a distance between the lower top surface of the lower body and the photosensitive chip is equal to or greater than 0.15 mm.  One of ordinary skill in the art recognizes that specific numerical measurements and dimensions may be varied according to design preference and specific needs and requirements of the device.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to set exact specifications of various measurements within the device to satisfy the design requirements and maximize space and efficiency of the device.  
	Regarding claim 25, Wang teaches the camera module according to claim 23, wherein the low component of the plurality of electronic components is provided at one or two side of the photosensitive chip without the wires (reference number 26 is provided at at least one side of the photosensitive chip as seen in Figure 5C).
 	Regarding claim 26, Wang teaches the camera module according to claim 25, wherein the high component of the plurality of electronic components is provided at one side of the photosensitive chip with the wires (in Figure 5A, an electronic component on the left of the wire is on the same side as the wire).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 21 above, and further in view of U.S. Pub. No. 2020/0344413 to Lasiter (“Lasiter”).
 	Regarding claims 28-29, Wang teaches the camera module according to claim 21, but is silent on wherein the filter chip is adhered on the molded photosensitive assembly between the optical lens and the photosensitive chip to be supported in a triangle manner or wherein the molded photosensitive assembly further has a supporting cavity formed between the photosensitive chip, the lower body and the container body, wherein the supporting cavity is shaped as an inverted pyramid.
	Lasiter teaches that an image sensor may be supported by a support structure that can be a triangular shape or prism shape or other arbitrary shape.  Although Lasiter teaches support of the image sensor in a variety of support structure shapes, one of ordinary skill in the art would be able to apply the variety of support structure shapes to other components that are supported including the filter.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with that of Lasiter to use a triangular shape support structure or other arbitrary shapes such as pyramid, to utilize known alternative shaped support structures in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697